Citation Nr: 1137221	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-25 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a hiatal hernia with duodenitis, esophagitis and gastroesophageal reflux disease (GERD) (gastrointestinal (GI) disorder).

2.  Entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to December 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A February 2006 rating decision granted an increased rating from 20 to 30 percent for GI disability, and an October 2007 rating decision denied a TDIU.  The Veteran perfected separate appeals of those determinations.

The Veteran appeared at a Travel Board hearing in December 2008 before the undersigned Acting Veterans Law Judge.  He also appeared at a local RO hearing in July 2007 before a decision review officer.  Transcripts of the testimony at both hearings are associated with the claims file.

In December 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The  AMC/RO completed the additional development as directed, continued to deny the claim, and returned the case to the Board for further appellate review.

The issue of entitlement to an extraschedular referral for a TDIU is also addressed in the REMAND portion of the document below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The AMC/RO completed the additional development as directed in the December 2009 Board remand.
2.  The Veteran's GI disorder has not manifested with moderately severe ulcer disease manifested by symptoms less than "severe" but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year at any time during the current rating period.  Neither has it manifested with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

3.  The preponderance of the evidence shows a plausible basis for referral for consideration of a TDIU on an extraschedular basis.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 30 percent for GI disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.112, 4.113, 4.114, Diagnostic Codes (DCs) 7305, 7346 (2010).

2.  The requirements for referral for consideration of a TDIU on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the Veteran in December 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board notes that, while the letter was time-compliant, it was not content-compliant, as it did not informed the Veteran how disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This omission was, however, not prejudicial to the Veteran's pursuit of his claim.

While the case was on remand, a December 2009 AMC letter provided full content-compliant notice of the VCAA notice and assistance requirements.  Further, following issuance of the December 2009 letter and the additional development, the claim was reviewed on a de novo basis, as shown in the March 2011 supplemental SOC (SSOC).  Thus, any timing-of-notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect).  The Board finds further that the content error did not work to the Veteran's prejudice.

First, the February 2006 rating decision and the June 2006 SOC fully informed the Veteran of the reasons and bases why his claim was denied and what evidence was needed to prove entitlement to a higher rating.  Second, the Veteran received a copy of the December 2009 Board remand.  Third, the Veteran had a reasonable opportunity to participate in the claims process at all stages.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).   In light of these factors, the Board finds the VCAA content error was not prejudicial and rendered harmless.  See Shinseki v. Sanders, ___ U.S. ___, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).  Thus, the Board finds the VCAA notice requirements were complied with.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Although the Veteran did not receive content-compliant notice prior to the initial decision, as found above, he was afforded a meaningful opportunity to participate in the adjudication of the claims, and the claim was reviewed on a de novo basis at least twice.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See id.  Hence, the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Increased Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Analysis

By way of history, a May 1980 rating decision granted service connection for hiatal hernia and assigned an initial 10 percent rating under DC 7346, effective in December 1979.  An August 1988 rating decision determined the Veteran's ulcer symptoms could not be separated from his hiatal hernia and allowed an increased rating from 10 to 20 percent under DC 7346-7305, effective in September 1990.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  VA received the Veteran's current claim for an increased rating in September 2005.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in that area, as indicated in the instruction under the title Diseases of the Digestive System, do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding as set forth in § 4.14.  38 C.F.R. § 4.113.  Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not combined with each other.  A single rating is assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Hiatal hernia is rated under DC 7346.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum rating provided is a 60 percent evaluation for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114.

VA outpatient records of November 2004 note the Veteran's complaints of inability to eat, and episodes of vomiting and sore throat due to his reflux.  The Veteran's then current medication was noted as Ranitudine 150 mg twice a day.  He had previously been on Prilosec for several months without symptoms.  July 2005 private records note the Veteran reported further that he had run out of his medication two weeks earlier, and he complained of a lot of swelling and reflux.  The examiner noted also noted complaints of midline epigastric pain from sternum to umbilical area for the then prior several weeks, as well as bloating and weight gain.  A work-up was part of the treatment plan, for which the Veteran presented at a VA facility.

 July 2005 VA outpatient records note the Veteran reported increased trouble swallowing, especially solids, and he was referred for a GI consult.  The November 2005 entry reflects that the Veteran reported acid reflux symptoms three times a week and two loose to watery non-bloody stools a day.  The Veteran also reported that he experienced some cramps in the epigastric region, and he had gained weight.  Physical examination revealed the abdomen as soft, nontender, nondistended, and bowel sounds were positive.  The examiner diagnosed esophagitis and GERD much improved on proton pump inhibitors, and that the dysphagia had resolved.  An August 2005 computed tomography scan of the abdomen was normal.

The December 2005 examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examiner noted the Veteran's July 2005 complaints of having vomited twice a day, and that an esophagogastro-duodenoscopy (EGD) showed esophagitis.  The stomach and pyloris appeared normal, but the duodenum was inflamed and somewhat nodular.  Biopsy reports noted some misplaced stomach mucosa in the first part of the small intestines.  An increase in the Omeprazole dosage provided relief.  The Veteran reported heartburn and indigestion and reflux symptoms, primarily at night.  He also reported periodic vomiting, and the examiner noted that there had not been any anemia, and his weight was stable.  The Veteran reported he was doing considerably better after the increased dosage.  Further, the noted EGD, which the examiner reviewed, did not reveal any ulcers.

Physical examination revealed the abdomen was moderately obese.  There was no tenderness or visceromegaly.  The examiner diagnosed hiatal hernia with esophagitis and GERD.  The examination report reflects that the Veteran is unemployed secondary to a nonservice-connected neck injury and Bell's palsy, for which he receives disability benefits from the Social Security Administration.

As noted earlier in this decision, upon receipt of the examination report and review of the medical evidence, the February 2006 rating decision reflects that the RO granted an increased rating from 20 to 30 percent under DC 7346.  The Board finds the preponderance of the evidence shows the Veteran's GI symptoms did not meet or approximate the higher, and maximum, 60 percent rating  under DC 7346 as of the December 2005 examination.  38 C.F.R. § 4.7.  The private and VA records, including the December 2005 examination report, reflects that the Veteran did not report any material weight loss and hematemesis or melena or anemia.  The examiner specifically noted that the laboratory tests did not show anemia.  Further, while the Veteran's symptoms are clearly chronic, the examiner did not find or include that the Veteran had severe impairment of health.  The Board has also considered the criteria for duodenal ulcer, under which the Veteran's last increased rating was allowed, but the finding is the same.

The duodenal ulcer criteria describe severe ulcer disease as pain which is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, DC 7305.  A 40 percent evaluation under these criteria is warranted for moderately severe ulcer disease with symptoms which are less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  Id.

DC 7305 does not define the term, "incapacitating episode."  The Board notes that DC 7345 defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  See 38 C.F.R. § 4.114, DC 7345, Note (2).  A standard definition of "incapacitate" is to "make unable or unfit, especially to make incapable of normal activity."  Webster's New World Dictionary, Third College Edition, (1988), p. 681.

The private and VA medical records for July 2004 to December 2005 show the episode for which the Veteran sought treatment in July 2005 lasted at least 10 days, but the evidence does not show at least four such episodes between July 2004 and December 2005.  Further, the evidence of records does not show the Veteran was rendered incapable of carrying on his normal activity.  Neither was he prescribed bed rest.  In any event, as already noted, the Veteran's GI symptoms did not include anemia, weight loss, melena, or hematemesis.  The evidence does not support an elevation to the next higher rating, as already explained.  Thus, his GI disorder more nearly approximated the criteria of the 30 percent rating under DC 7346.  38 C.F.R. §§ 4.1, 4.7, 4.114, DC 7346. 

At the July 2007 RO hearing the Veteran testified that his hiatal hernia symptoms incapacitated him four or five days a week, but he did not specify how.  He also noted that his sleep was disrupted nightly by his reflux symptoms, though not so much by vomiting.  The Veteran related that he no longer could participate in any activity that required exertion or going out, as he was pretty much housebound from being sick all the time.  The Veteran's representative clarified that the Veteran was not claiming entitlement to special monthly compensation due to being housebound, but he was claiming individual unemployability.  The Veteran stated that he even required the assistance of friends with mowing his yard, as he could not use the riding mower for 15 to 20 minutes.  Afterwards, the Veteran related, he was down for the day.  The Veteran noted that he saw his VA psychologist two to three times a month, and his stomach problems had a lot to do with those visits.  The decision review officer arranged another examination.
The December 2007 examination report reflects the Veteran reported nightly reflux into the throat four to five times a week and, on a few occasions, some aspiration.  The Veteran reported further that, two to three times a week, he experienced reflux when bending or squatting while working around the house.  He noted that he occasionally vomited when awaken during the night with reflux or when he first swallowed liquid or food in the morning.  The examiner noted a September 2007 EGD that showed a Schatzki ring and mild antral erosions.  There was no other evidence of esophagitis or ulcer disease, and biopsies were negative.  The Veteran reported that he drank about two cups of coffee daily, and he discontinued tobacco one and one-half months prior to the examination, and discontinued alcohol about 18 months earlier, as he was advised to do.

Physical examination revealed the Veteran as well nourished and developed.  The examination report reflects that the Veteran's weight was 248 pounds, and the examiner noted the Veteran's weight had been stable over the last year, laboratory reports showed there was no anemia, and the Veteran denied hematemesis or melena.  The examiner diagnosed hiatal hernia with GERD.  The examiner noted there was no evidence of weight loss, hematemesis, melena, or anemia.  The examiner noted further that, although the Veteran's reflux disease was not well controlled, the Veteran's symptoms and EGD results did not indicate severe impairment of health.  Further, the Veteran was being considered for surgical anti-reflux therapy.

The objective findings on clinical examination show the Veteran's GI symptoms also more nearly approximated the assigned 30 percent rating as of the December 2007 examination.  38 C.F.R. § 4.7.  A higher rating was not met or approximated, as the examiner specifically noted that there was no evidence of the symptoms that would meet or approximate the criteria for a rating higher than 30 percent.

At the December 2008 Board hearing the Veteran stated he reported he vomited blood at an emergency room visit, but it was not recorded.  He testified that he had reflux three to four times a week and acid nightly.  The Veteran also asserted that he told the examiner at his last VA examination that he had vomited blood, but it was not noted.  The Veteran's sister related that she had not seen the Veteran vomit blood, but he told her he had.  She personally observed the Veteran's restless sleep and how his symptoms caused him to get up during the night.  In light of the fact the Veteran testified his symptoms had increased in severity since the December 2007 examination, the Board remanded for another examination.

January 2009 VA records note the Veteran's presentation at an emergency room with complaints of chest pain which were unlike his history of reflux symptoms, some shortness of breath, and loss of balance.  The examiners noted an increase in the Veteran's GI cocktail provided relief for his reflux symptoms, but the chest pain was assessed as due to unknown etiology.  Abdominal examination was not significant.  A March 2009 entry notes the Veteran's heartburn was doing okay on his current dosage of medication three to four times daily, and that his prior complaints of dysphagia were no longer clinically significant.

The December 2009 examination report reflects that the examiner conducted a detailed review of the claims file and the Veteran's electronic records as part of the examination.  The examiner noted the Veteran had been followed closely since the December 2007 examination. and a January 2008 specialty consult noted the Veteran had a normal lower esophageal sphincter pressure and normal peristalsis and opined the Veteran was not a good candidate for a Nissan fundoplasty.  It was noted that the Veteran had higher acid levels when he was recumbent.  The dosages of the Veteran's prescribed medications were increased.  In April 2008, the December examination report reflects, the Veteran reported it felt like things were sticking in his throat.  He reported further that he had been compliant with keeping the head of his bed elevated, and he also tried not to eat within four hours of bedtime.  The examiners advised the Veteran to lose weight.  In June 2008 the Veteran was advised to stop drinking coffee and smoking, which the Veteran had not done.  A September 2009 GI manotery revealed the Veteran had borderline criteria for ineffective esophageal motility disorder, and the examiner noted the Veteran had a known hiatal hernia.  The Veteran reported continued vomiting about three to four times a week, usually at night, about two hours after retiring, when he is recumbent and experienced reflux symptoms.  The Veteran reported he had to get up and go outside when he vomited.  He reported further that he did not sleep well, has a lot of heartburn, indigestion, and reflux symptoms, mostly at night when recumbent.  The Veteran also complained of discomfort in his throat and, at times, it was hard to swallow and food seemed to hang in his esophagus.

Physical examination revealed the Veteran as obese.  Bowel sounds were active, and there was mild epigastric tenderness to palpation with no rebound.  No masses were felt, and the liver and spleen were not palpably enlarged.  The examiner noted that the Veteran reported he had lost 20 pounds over the prior year, and that he had occasional hematemesis and melena, but the laboratory tests showed there was no anemia, as a complete blood count was normal.

The Board finds that the examination findings show the Veteran's symptoms continued to more nearly approximate the assigned 30 percent rating.  The Board notes the Veteran's claims that he experienced occasional vomiting of blood (hematemesis).  Accepting, arguendo, that has been the case, the evidence of record still shows the absence of anemia, let alone moderate anemia.  Further, the Board finds the Veteran's recall unreliable as concerns his report that he had lost 20 pounds over the year prior to the December 2009 examination.  The VA outpatient records consistently show entries that he is obese.  Further, an October 2008 outpatient entry notes the Veteran weighed 237 pounds, and 227 pounds in November 2009, which was three pounds heavier than in September 2009.  In any event, the evidence of record does not show material or substantial weight loss.

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.

As noted, the Veteran filed his current claim in September 2005.  A July 2005 entry notes the Veteran's weight as 241 pounds in July 2004.  The private records note the Veteran weighed 231 pounds in September 2005, and 241 pounds in January 2006.  Thus, the evidence shows any weight loss has not been sustained.  Further, the Veteran is diagnosed with diabetes mellitus, and he has purposely lost weight as part of his treatment regimen for that disease, as noted in a September 2009 VA entry.  Hence, the Board finds the preponderance of the evidence shows that, to the extent the Veteran's GI symptoms may have manifested with hematemesis, that symptom has not been chronic, and it has not been accompanied with material weight loss.  Neither is there evidence with melena and anemia, or symptoms of severe impairment of health.

In light of the above, the Board finds the Veteran's GI symptoms have more nearly approximated the assigned 30 percent rating for the entire current rating period.  38 C.F.R. §§ 4.1, 4.7, 4.112, 4.114, DC 7346.  There is no factual basis for a staged rating for any part of the rating period.  The benefit sought on appeal is denied.

The Board has also considered the propriety of a referral for extraschedular consideration.  The evidence of record shows the rating criteria considered in this case reasonably describe the Veteran's GI disability level and symptomatology, which means the Veteran's GI disability picture is contemplated by the rating schedule.  Where a disability is contemplated by the rating schedule, the disability picture is not deemed exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for submission for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

Individual Unemployability

The Veteran asserts that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  A July 2007 RO letter provided fully time- and content-compliant VCAA notice for an individual unemployability claim.  38 C.F.R. § 3.159(b).  The discussion on the duty to assist earlier in this decision is hereby incorporated here by reference.


Governing Law and Regulations
 
For VA purposes, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Marginal employment (generally, where the disabled person's earned annual income does not exceed the amount established by the Bureau of the Census as the poverty threshold for one person) shall not be considered substantially gainful employment.  However, if the total rating is based upon a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Analysis

The Veteran's current service-connected disabilities are: GI and depressive disorders, each currently rated as 30 percent disabling; and, tinnitus, currently rated as 10 percent disabling.  The December 2009 Board decision allowed service connection for hypertension, but the claims file does not contain an implementing rating decision.  The VA outpatient records, however, show systolic blood pressure readings higher than 160, though the last one of record in April 2010 was 150/98.  In light of these entries, the Board infers the Veteran's hypertension is rated at 10 percent.  See 38 C.F.R. § 4.104, DC 7101.  To be rated higher, there must be evidence that the Veteran's diastolic readings are predominantly 110 or more, or his systolic readings are predominantly 200 or more.  Id.  Applying these ratings, the Veteran's total combined rating for his service-connected disabilities is 60 percent.  See 38 C.F.R. § 4.25.

A 60 percent total combined rating is less than the 70 percent required for scheduler consideration.  Further, the Veteran does not meet the multi-disability requirement that at least one disability be rated at 40 percent or more.  38 C.F.R. § 4.16(a).  The question remains, however, whether the Veteran's service-connected disabilities, regardless of age, prevents him from securing and following substantially gainful employment per 38 C.F.R. § 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.
   
Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  As is the case with increased rating claims, see 38 C.F.R. § 3.321(b)(1),  the Court Of Appeals For Veterans Claims has clarified that, where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  Bowling v. Principi, 15 Vet. App. 1, 9 (2001).

The Veteran's July 2007 VA Form 21-8940 reflects that he is a high school graduate with one year of college.  It also reflects that the Veteran attended vocational technical training.  The December 2007 examination report reflects that the Veteran previously worked as a maintenance worker and a security officer at a corrections facility, which he did until 1990.  The Veteran has not worked since 1990.  The examiner opined the Veteran's GERD would impair his ability to engage in any physical type employment, but that the Veteran should be able to perform sedentary employment.

The Veteran testified at the Board hearing that he stopped working at the prison because his nerves got too bad to handle it.  He also related that the medicine he takes for his depression rendered it unsafe for him to drive to and from work.  The Veteran testified further that, because his reflux symptoms disrupt his sleep, and he cannot really eat until midday or so, he always feels weak.

The August 2008 VA mental health examination report reflects that the examiner diagnosed depressive disorder and assigned a Global Assessment of Functioning (GAF) of 52.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).  The examiner noted that, while the Veteran believed his depression symptoms were severe, the examiner assessed them as mild to moderate at the examination.  The examiner opined that he found no evidence that the Veteran's depression, in and of itself, precluded employment.  Further, the Veteran did not report grossly impaired social functioning, and the examiner did not find the Veteran's depression impacted his activities of daily living.

Neither the GI nor the mental health examiner opined on the cumulative impact of the Veteran's GI disability and depression disability combined on his ability to obtain and maintain substantially gainful employment.  The Veteran related at the hearing that he sought VA vocational rehabilitation services.  An April 2009 rehabilitation counselor report reflects that the Veteran was evaluated for VA vocational rehabilitation services under Chapter 31, and it was determined that it is not reasonably feasible for the Veteran to achieve a vocational goal.  The report notes that the Veteran had not worked in 10 years, and the assessment determined the Veteran would not be able to return to his previous employment, find suitable employment with his current skills, or retrain for a new field of work.  The counselor noted the assessment was based on the Veteran's problems with posttraumatic stress disorder (PTSD), anger management, and depression.

The Board notes the fact that the Veteran is not service-connected for PTSD.  On the other hand, the Veteran's service-connected depression was cited as part of a VA professional's assessment that the Veteran is essentially unemployable.  The Board must accord substantial weight to a VA rehabilitation counselor's assessment.  While the present state of the evidence of record does not yet answer the ultimate question of employability, the evidence of record constrains the Board to find that there is a plausible basis for referring the Veteran's claim for extraschedular consideration by the Director.


ORDER

Entitlement to a rating higher than 30 percent for GI disorder is denied.

Entitlement to referral for consideration of a TDIU on an extraschedular basis is granted.  The appeal is granted only to that extent.


REMAND

In order to facilitate the Director's assessment of the Veteran's employability, appropriate professionals should evaluate the combined impact of the Veteran's service-connected disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran for a his GI disorder, depressive disorder, tinnitus, and hypertension, since April 2010.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

The AMC/RO shall also inform the Veteran of the need to submit all evidence that he has pertinent to this appeal.  See 38 C.F.R. § 3.159.  In addition, the Veteran is instructed to provide the AMC/RO, upon request therefor, information concerning all work experience.  Thereafter, former employers should be contacted to ascertain the reasons for termination of employment.  Specifically, it should be determined whether he left due to advancing age, service- connected disorders, nonservice-connected disorders, or other factors such as economic reasons.  In addition, the Veteran should be requested to provide the level of formal education that he completed.

2.  After the above is completed, the AMC/RO shall arrange for appropriate medical examinations of the Veteran to assess whether his service-connected disabilities render him unemployable.  All indicated tests and studies should be performed.  It should be determined whether all findings recorded are related to the service-connected pathology.  If symptoms of service-connected and non-service-connected pathology cannot be dissociated, that should be noted in the examination report(s).  The AMC/RO shall ask the examiner(s) to assess the Veteran's ability to pursue substantially gainful employment in view of all service-connected pathology/disabilities, without regard to age.  The RO shall ensure that the claim file is provided to the examiner(s) for use and reference in conducting the examination(s).
If the examiner(s) are unable to render an opinion, the reasons and rationale for the inability to render an opinion must be fully explained.

In rendering this opinion only service- connected disorders are for consideration.  The veteran's age is not for consideration.  If he is unemployable due to age or due to nonservice-connected disorders, that too should be specifically set forth.

3.  Advise the Veteran that it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that, in accordance with 38 C.F.R. §§ 3.158, 3.655, the consequences for failure to report for a VA examination without good cause include denial of the claim..  In the event he does not report for any ordered examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review the examination report(s) to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  After all of the above is complete, the AMC/RO shall refer the claims file to the Director for an assessment of the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  After the Director's decision and the claims file are returned to the AMC/RO will take appropriate action.  If the Director grants the benefit sought on appeal, the case need not be returned to the Board, unless the Veteran perfects an appeal of a related downstream issue.  If the claim is not granted to his satisfaction, send him and his representative a SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


